                                          Case 3:18-cv-05931-JCS Document 117 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING IN PART
                                                 v.                                          DENYING IN PART DISCOVERY
                                   9
                                                                                             LETTER
                                  10     TIMBERLY HUGHES,
                                                                                             Re: Dkt. No. 113
                                                        Defendant.
                                  11

                                  12      The parties have filed yet another joint letter (the “Motion”). As with some of the previous
Northern District of California
 United States District Court




                                  13   motions, it was made necessary by defendant’s lack of understanding of her discovery obligations.

                                  14   The Motion is GRANTED IN PART as follows:

                                  15
                                          1. Defendant is ordered to answer interrogatory #8 in full under oath within ten (10) days of
                                  16
                                             this Order. This question is relevant to the issue of willfulness. Defendant’s only
                                  17         objection in her responses is that the discovery is not relevant and is post judgment
                                             discovery. Neither objection has any merit. If defendant used tax return software which
                                  18         alerted her as to her possible obligations to file the reports at issue in this case, use of that
                                  19         software would be relevant to willfulness. In her portion of the joint letter Defendant
                                             argues that this interrogatory has been asked and answered. It has not.
                                  20
                                          2. Defendant is ordered to file, within ten (10) days of today, a declaration under oath
                                  21         detailing all steps she has taken to find copies of all instructions or summaries provided to
                                  22         her by any tax preparation software she used during the years at issue.

                                  23      3. Plaintiff’s request to extend the discovery cutoff is DENIED.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: March 22, 2021
                                  26
                                                                                         ______________________________________
                                  27                                                     JOSEPH C. SPERO
                                                                                         Chief Magistrate Judge
                                  28
